Citation Nr: 0029797	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  97-03 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
reaction.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1996, the RO 
denied the claim of entitlement to a rating in excess of 10 
percent for anxiety reaction.  The veteran perfected an 
appeal with the denial of the requested increased rating.  In 
January 1997, the RO granted an increased rating to 30 
percent.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
As the veteran has not expressed satisfaction with the 30 
percent rating assigned for his anxiety reaction, the issue 
remains in appellate status.  

The issue on appeal was originally before the Board in 
November 1998 at which time it was remanded for additional 
evidentiary development.  


FINDING OF FACT

The veteran's service-connected anxiety reaction is 
productive of no more than definite (moderately large) social 
and industrial impairment as contemplated by the pre-November 
7, 1996, rating criteria and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks as contemplated by the criteria effective November 7, 
1996.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected anxiety reaction, have not been met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1996)(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records reveal that the veteran was 
treated several times during active duty for anxiety 
manifested by hyperventilation.  

A VA examination conducted in October 1970 resulted in a 
diagnosis of chronic moderate anxiety reaction with 
hyperventilation syndrome.  The RO granted service connection 
for anxiety reaction in December 1970 and assigned a 10 
percent disability evaluation.  

A special VA neuropsychiatric examination conducted in August 
1972 resulted in a diagnosis of mild, moderate anxiety 
reaction.  

The veteran's claim for an increased rating for his anxiety 
reaction was received at the RO in May 1996.  

VA outpatient treatment records dated in 1994 reveal 
intermittent complaints of depression and anxiety.  
Assessments included depression and anxiety.  In January 1995 
the veteran reported that he felt very depressed due to the 
death of his mother-in-law and the fact that his brother-in-
law was in a coma.  In February 1995 he reported feeling much 
better, and in March 1995 he reported that he was doing quite 
well with regard to his depression and was taking medication.  
When the veteran was seen in April 1995, it was reported that 
his depression was in remission and that he could not sleep 
without medication.  A June 1995 record entry reflects that 
the veteran was doing quite well, without evidence of 
depression.  His only complaint was sleep problems.  In 
August 1995, it was again reported that the veteran was doing 
quite well and was able to sleep without medication.  There 
was no evidence of depression.  In October 1995, there was a 
diagnosis of depression in remission. 



VA clinical records reflect that in January 1996, the veteran 
was doing well and had stopped taking Trazadone.  In a March 
1996 psychiatric note, it was reported that he was doing very 
well, with no signs or symptoms of depression.  When he was 
seen in May 1996, the veteran reported that his anxiety was 
decreased but that he lacked interest in things he previously 
enjoyed.  A diagnosis of major depression, in remission, was 
included on a June 1996 clinical record.  It was noted that 
he had a history of major depression which was stabilized 
with medication.  

The report of a September 1996 VA mental disorders 
examination notes the veteran's history of having served for 
18 months in Korea as a stenographer for a general who was 
chief of staff.  He stated that he had had to work extremely 
long hours and developed a panic disorder.   After service, 
he had tried to work in the insurance field but reportedly 
found this too stressful and frequently broke out in hives.  
He left this work to accept a job with the Postal Service 
where he had been since 1971.  He had started as a letter 
carrier, but then drove a truck for the post office as he 
found this less stressful.  He had received psychiatric 
treatment from various clinicians over the years.  

At the time of the examination, the veteran described 
increasing problems with panic attacks and depression after 
he learned that the postal service would be contracting out 
truck driving work.  He feared that he would have to become a 
carrier again with the lowest level of seniority and would 
have to do substitution work, which was highly stressful.  He 
described a very low mood with problems sleeping throughout 
the night.  He reported panic attacks as often as 2 or 3 
times weekly, which he tried to manage through relaxation 
techniques and reading.  A doctor had tried him on Clonopin 
but he found this too sedating, and felt that previously 
prescribed Prozac was ineffective.  He no longer used alcohol 
and he had no other history of substance abuse.  

It was noted the veteran had been married in 1970 and 
divorced 3 years later.  He had another 3-year marriage from 
1974 to 1977.  From that marriage, he had a 22-year old 
daughter with whom he had had no contact for many years.  He 
had been married to his present wife since 1984, but 
reportedly they had very limited intimacy as neither had much 
sexual interest.  The veteran enjoyed "surfing" the Internet 
and watching television, and had a friend whom he saw less 
than once or twice monthly.  In the past, he had enjoyed 
fishing but lost interest in that activity when depressed.  
He rarely visited with family members, had limited contact 
with his mother and siblings, and had few activities or 
interests when his mood was low.  From a physical standpoint, 
he was in good health, but frequently went to emergency rooms 
fearing that he had had a heart attack.  The examiner's 
review of the veteran's early history revealed that he had 
completed high school and one year of college.  

Mental status examination revealed an alert, oriented, man 
who was casually but neatly dressed.  His level of 
psychomotor activity was normal.  He was repeatedly tearful 
during the interview and expressed great fear of how he would 
handle being a letter carrier.  Overall, his mood was 
moderately to severely depressed.  He reported that at times 
he did not care what happened to him, but he had no active 
suicidal ideation.  There was no evidence of a psychic tic 
disorder or cognitive impairment.  The veteran expressed some 
interest in vocational rehabilitation benefits so that he 
could find an appropriate low stress job compatible with his 
panic disorder.  The assessment from the examination was 
panic disorder and recurrent type major depression. 

A VA outpatient treatment record dated in July 1996 notes 
that the veteran felt good at work but complained of a lack 
of energy and tiredness after work.  In October 1996 it was 
noted that Prozac was not helping the veteran's depression 
and that his sleep was disturbed.  In November 1996, it was 
noted that the veteran's wife of 20 years had left him and 
was having an affair with another man.  In January 1997 it 
was noted that veteran's medication was helpful but had the 
adverse effect of severely decreasing his libido.  The 
veteran's mood was depressed, his affect was blunted, and he 
denied suicidal and homicidal ideation.  The assessment was 
major depression.  

In January 1997, the RO granted an increased rating to 30 
percent for the service-connected anxiety reaction, effective 
from May 21, 1996.  

A VA clinical record dated in March 1997 shows that the 
veteran was complaining of increased depression and 
emotionality.  It was noted that his marriage had been 
annulled due to his wife's infidelity, and that he was fairly 
isolated socially.  He admitted to being anxious about an 
impending job change, and reported that he would cry for no 
reason when no one was around.  In April 1997, when he 
complained of stress at work, his mood was anxious and his 
affect was depressed and tearful but he denied suicidal and 
homicidal ideation.  He reported a loss of interest in 
activities, poor sleep and poor appetite.  The assessment was 
depression.  In May 1997, it was noted that the veteran had a 
past history of overwork and obsessive involvement with his 
job and with music.  Mental status examination revealed a 
depressed mood but no suicidal or homicidal ideation.  The 
assessment was depression and rule out obsessive compulsive 
disorder.  When seen in June 1997, the veteran was noted to 
be doing okay but was still tearful and depressed at times.  
He was working five to six days per week for twelve to 
thirteen hours per day, spending time with his mother and 
sister, who both had health problems, and dating.  He 
reported that he enjoyed being busy as he got depressed when 
he was alone.  In July 1997, he reported increased problems 
with concentration and depression secondary to changes in 
medicine and/or a change in the job site.  He informed his 
boss that he couldn't handle his new duties due to the 
problems with depression and concentration.  It was also 
noted that he had recently ended a relationship with a woman.  

VA clinical records show that in September 1997 the veteran's 
mood was mildly depressed, affect was full, and no psychosis 
was noted.  The assessment was depression with anxiety.  The 
veteran reported in October 1997 that he occasionally became 
stressed at work and was doing better on Paxil.  He denied 
any suicidal or homicidal ideation, his appetite was fair, 
and his sleep was restless.  The assessment was anxiety 
disorder and major depression.  When seen in November 1997, 
he reported that his work was sometimes stressful but he 
denied being depressed or having suicidal or homicidal 
ideation.  The assessment was anxiety disorder and major 
depression.  In May 1998, he expressed a desire to change his 
medication to Trazadone, which was noted to have worked in 
the past.  He reported his sleep was poor.  He was anxious, 
his affect was appropriate to his mood, and he denied 
suicidal and homicidal ideation.  The assessment was major 
depression/anxiety disorder.  

A VA examination was conducted in June 1998.  The veteran's 
current symptoms were noted as depression and anxiety.  He 
had periods of significant depression and became socially 
withdrawn, with loss of interest in most of his activities, 
insomnia, difficulty with concentration and memory, feelings 
of worthlessness, complaints of tiredness and transient 
suicidal feelings.  The veteran's military history was noted, 
as was his post-service treatment.  The veteran denied any 
history of alcohol or drug abuse.  He had been working for 
the postal service for 27 years.  A year and a half prior to 
the examination he had been in management but indicated that 
he couldn't handle it and felt too much pressure.  At the 
time of the examination, he was working as a letter carrier, 
which meant lower pay with less stress.  He reported he had 
difficulty remembering the names of his co-workers.  The 
veteran had been married three times and attributed the 
termination of his marriages to his psychiatric problems.  He 
had no contact with his daughter and was rarely in contact 
with his elderly mother or with his four sisters.  He had 
been dating a woman for six months.  The veteran reported 
having finished high school and two years of college.  

Mental status examination revealed that the veteran was alert 
and oriented.  His mood was depressed, and his affect was 
appropriate.  He reportedly was experiencing panic attacks, 
which had been controlled for the prior two years.  He 
complained of insomnia and loss of interest.  His appetite 
was fairly good, but he had low energy and felt worthless and 
hopeless.  Although he thought about death as a release, he 
did not have active suicidal plans at the time of the 
examination.  His memory and concentration seemed to be 
mildly impaired.  It was reported that he could do serial 
7's, interpret proverbs abstractly, and do similarities.  His 
fund of general information was fairly intact, as were his 
judgment and insight.  At the end of two minutes he could 
remember only two objects out of three, and he reported a 
loss of libido and sexual dysfunction.   

The Axis I diagnosis was recurrent moderate major depression 
and panic disorder in partial remission.  The examiner opined 
that the veteran met the DSM IV criteria for recurrent, major 
depression, with a moderate degree of severity, and that the 
veteran might benefit from further titration of 
antidepressant medication.

When the veteran was seen in July 1998 he complained of 
problems with concentration.  He denied any suicidal or 
homicidal ideation.  The assessment was major depression.  In 
October 1998, he reported that he was doing fair.  His 
appetite was fair and he could sleep five or six hours per 
night.  The assessment was generalized anxiety disorder and 
dysthymia.  When he was seen in January 1999, his dress and 
grooming were noted to be neat and hygiene was fair.  He 
denied being depressed or having suicidal or homicidal 
ideation, and reported that his job with the post office was 
challenging.  The assessment was generalized anxiety disorder 
and dysthymia.  

The report of an April 1999 VA examination is of record.  The 
veteran's chief complaints were anxiety, severe depression at 
times, and an inability to think clearly or to remember 
things that he should be able to remember.  He also reported 
an inability to make decisions, fatigability and sleeping a 
lot.  It was noted that the veteran's response to medications 
had been fair and his anxiety attacks had been reduced.  He 
still continued to have loss of interest, no longer went 
fishing which he used to enjoy, and just wanted to stay home 
and watch television.  He had no interest in other activities 
and had no contact with his family.  He had been seeing a 
woman for the last two months and saw her daily.  He reported 
that he did not like being around people or being alone, and 
complained of sexual dysfunction and of sleeping too much in 
the last two months.  

The examination report notes that the veteran did not spend 
much time with his elderly mother or his sisters and that he 
felt like an outcast.  He reported that he had no friends and 
little interaction with others at work.  The fact that his 
last spouse had had affairs and kept denying it had been very 
stressful for the veteran and had 
greatly affected his self-esteem.  He had had his marriage 
annulled but remained 

friends with his ex-wife.  It was noted that the veteran had 
taken a lower position at the post office, having stepped 
down from being a supervisor as he could not deal with it.  
He had periods of low self-esteem and thought he was a 
failure at his job.  

Mental status examination revealed that the veteran was alert 
and oriented, with no impairment of thought or communication.  
He had no delusions or hallucinations, and showed no 
inappropriate, obsessive or ritualistic behaviors.   It was 
noted that he could maintain personal hygiene and other basic 
activities of daily living.  His memory for both short term 
and long term seemed to be mostly within normal limits, 
although he complained that there was a problem.  The rate 
and flow of his speech were noted to be relevant and 
coherent.  His mood was depressed and anxious, his affect was 
tearful, and he complained of sleeping too much.  He reported 
problems controlling his impulses in that he bought things he 
didn't need and then he became depressed.  He also reported 
panic attacks two to three times per week, sometimes lasting 
all day.  He would get chest pain or pressure and a foggy 
feeling in his head and would be afraid he was going to die.  
He feared he would get attacks at work and tried to avoid 
going anywhere, preferring to stay at home.  He reported that 
since he developed this condition he did not socialize with 
people and declined invitations for social activities.  He no 
longer enjoyed fishing, hiking, biking and outdoor sports and 
preferred to sit at home.  Regarding suicidal thoughts, he 
indicated that he was tired of feeling depressed and anxious 
and wanted a way out but did not want to hurt himself because 
of his family.  It was noted that the veteran did not have 
any psychotic symptoms and that his judgment and insight were 
fair.  

The pertinent diagnoses from the examination were anxiety 
disorder and recurrent major depression.  The Global 
Assessment of Functioning (GAF) score was 56; the highest GAF 
for the prior year was reported as 62.  

The examiner opined that the veteran suffered from anxiety 
disorder related to active duty, with symptoms that included 
panic attacks which started while he was serving in Korea 
according to the history given by him.  The examiner noted 
that the veteran also had recurrent major depression, which 
the veteran reported had developed while he was in the 
service, and had had periods of intense depression treated 
with antidepressant medication.  The examiner opined that the 
depression was related to the service-connected anxiety 
disorder, noting that according to history given by the 
veteran, his depression started around the same time he was 
experiencing anxiety in service.  The examiner noted it was 
well established that depressive symptoms are likely to 
develop when there are disabling anxiety symptoms that are 
not well controlled.  The examiner further noted the veteran 
had many psychosocial stressors including three divorces, his 
wife's affair which caused low self esteem, an occupational 
injury, not being able to hold the job of supervisor at work, 
and limited involvement with his mother and his siblings.  
The examiner noted that the current GAF score reflected the 
veteran having few friends, occasional panic attacks, and 
moderate difficulty in social and occupational functioning.

An addendum to the April 1999 VA examination includes the 
results of psychological testing.  The examiner noted that 
the veteran responded to the Minnesota Multi-Phasic 
Personality Inventory-2 items by claiming to be 
unrealistically virtuous and that this test-taking attitude 
weakened the validity of the test.  The veteran endorsed 
items at the end of the booklet in an extreme or exaggerated 
manner, producing a high score on F(b).  The test was 
interpreted to reveal a pattern of chronic psychological 
maladjustment which characterized individuals with the 
veteran's MMPI-2 clinical profile .  It was noted that 
individuals with the veteran's profile have a severe 
psychological disorder and would probably be diagnosed as 
severely neurotic with an anxiety disorder or dysthymic 
disorder in a schizoid personality disorder.  It was 
indicated that the possibility of a severe psychotic 
disorder, such as schizophrenic disorder, should also be 
considered, with the veteran's self reported tendency toward 
depressed mood taken into consideration.  

In May 1999, A. R. Matuk, M.D., reported that she first saw 
the veteran in February 1987 when he was complaining of 
headaches and progressive weakness.  In July 1991, she put 
the veteran on Sinequan, because of severe insomnia, and 
Prozac.  
Dr. Matuk also noted that in September 1996, the veteran had 
complained of severe depression and weakness in the lower 
limbs, and when he was last seen, in May 1998, he was 
complaining of penile dysfunction.  

A VA clinical record dated in July 1999 reveals that the 
veteran had dropped out of management classes.  He reported 
he was back at his mail carrier job and liked it.  His affect 
was appropriate to his mood, and he denied being depressed or 
having suicidal or homicidal ideation.  He slept five to six 
hours per night and his appetite was good.  The assessment 
was generalized anxiety disorder and dysthymia.  Another 
record entry of July 1999 reflects the veteran's report of 
doing fair without Nefazadone for the past couple of weeks.  
His affect was appropriate to his mood, and he denied 
suicidal or homicidal ideation.  The assessment was 
generalized anxiety disorder and dysthymia.  

A medical examination report, dated in November 1999, for a 
department of motor vehicles indicates that the veteran did 
not have a "psychiatric" disorder, but did have another 
nervous disorder, noted as "anxiety;" that he was taking 
medication; and that he was not qualified to drive a truck.   

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the

record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (1999).

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency. Id.

The pre-November 7, 1996, schedular criteria for generalized 
anxiety disorder provide for a 30 percent evaluation where 
there is "definite" impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and where the reliability, flexibility, and efficiency levels 
are so reduced by reason of psychoneurotic symptoms as to 
result in "definite" industrial impairment.  A 50 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  100 percent evaluation is warranted where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community: there is evidence of totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and where 
the veteran is demonstrably unable to obtain or retain 
employment.  8 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United State 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R.§ 4.132 was "qualitative," 
whereas the other terms were "quantitative" in character, and 
invited the Board to construe the term "definite" in a manner 
that would quantify the degree of impairment.  The General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree." It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93(Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A.§ 7104(c) (West 1991).  

In order to address issues noted in the Court's decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the veteran's psychiatric disorder 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran.  

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
30 percent evaluation when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. Part 
4, Code 9400, effective November 7, 1996.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1999).


Analysis

In the instant case, there is no indication that there are 
additional records which have not been obtained and would be 
pertinent to the veteran's claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist.  Floyd D. Spence National Defense Authorization Act 
for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  See also Stegall v. 
West, 11 Vet. App. 268 (1998).

In determining the appropriate disability evaluation for the 
veteran's anxiety reaction, the question to be answered is 
whether manifestations of the service-connected disability 
meet (or more nearly approximate) the criteria for a rating 
in excess of the currently assigned 30 percent.  Consistent 
with the decision in Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Board will consider the criteria effective both 
prior to and as of November 7, 1996.  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
Id.

There is extensive evidence of record, as reflected by the 
facts reported above.  However, the most probative evidence 
is the April 1999 VA examination report as it is the most 
comprehensive, contemporary evidence and the examination 
included a review of the claims file.  See Francisco, supra.  
Nevertheless, the remaining evidence will not be ignored in 
deciding the claim.

The record shows that the veteran has been receiving 
psychiatric treatment, which has often included medication.  
He argues that certain medications caused short-term memory 
problems and impotence, and that although he has tried to 
advance into management with the Postal Service, he has been 
unable to do so because of his psychiatric disorder.  He has 
also noted that because he was taking Valium he was denied 
medical clearance for a commercial driver's license that he 
might need in the future to drive a truck for the postal 
service.  

The medical evidence shows that the veteran has frequently 
been noted to suffer from depression, in addition to anxiety, 
and that according to the April 1999 examiner, the veteran's 
depression is related to service or to the service-connected 
anxiety.  In any event, no attempt has been made to 
dissociate the symptoms of depression from those of the 
anxiety disorder.  

The most recent examiner noted that the veteran had few 
friends, occasional panic attacks and moderate difficulty in 
social and occupational functioning and assigned a GAF of 56.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging 

from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Thus, the 
veteran score of 56 is an indication of moderate psychiatric 
impairment.  The veteran subjectively reported at the time of 
the April 1999 VA examination that he had had to leave a 
position as a manager at the post office due to the anxiety 
it produced; however, he was able to retain his lengthy 
employment with the postal service by working in a mail 
carrier position.  Thus, while the veteran argues that his 
mental disorder was the cause of his inability to perform as 
a manager at the post office, , he has not provided any 
evidence to support this other than his own subjective 
history.  In any event, the fact that he has been able to 
maintain employment in responsible positions with the same 
employer for almost 30 years, tends to go against a 
conclusion that his psychiatric disability results in more 
than definite or moderately large impairment as contemplated 
by the old criteria for a 30 percent rating.  This is also in 
keeping with the GAF of 56 assigned at the most recent 
examination. 

Although the veteran apparently has little contact with his 
family and few friends, social impairment may not be the sole 
basis for a rating.  In any event, in the spring of 1999 the 
veteran was involved in a relationship with a woman, showing 
that he is capable of pursuing and engaging in close personal 
relationships even though recent ones may not have been of 
long duration.  Moreover, it has not been alleged and the 
evidence does not show that the veteran's relationships in 
the work setting/with co-workers have been of such a nature 
as to indicate more than definite social impairment.  In 
fact, very little if anything has been mentioned of 
interpersonal difficulties at work.  Accordingly, the 
probative and competent evidence is against a rating in 
excess of 30 percent under the old rating criteria.  

For a 50 percent disability evaluation under the rating 
criteria currently in effect, the veteran's psychiatric 
disorder must produce occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence in this case does not show that the veteran has 
a flattened affect.  In fact, at the time of the April 1999 
examination, the veteran's affect was noted to be tearful.  
The April 1999 VA examiner specifically noted that the 
veteran had no impairment of communication and that his 
speech was relevant and coherent, with no indication of 
circumstantial, circumlocutory or stereotyped speech then or 
on other occasions as documented in the file.  

The examiner who conducted the June 1998 VA examination 
specifically noted that the veteran's panic attacks had been 
controlled "for the last two years," although the veteran 
reported in April 1999 that he experienced panic attacks two 
to three times per week, which would fall within the 50 
percent criteria.  It should be noted, however, that an 
increased rating is not warranted based only on the frequency 
of panic attacks since there are multiple criteria for a 50 
percent evaluation.  The veteran is not shown to experience 
difficulty understanding complex commands, which is a 
requirement for a 50 percent evaluation, and while he has 
reported memory problems, his memory appeared to be mostly 
within normal limits on the last examination and only 
"mildly" impaired at the time of the June 1998 examination.  
Thus, the objective evidence does not show such memory 
difficulties as retention of only highly learned material, 
forgetting to complete tasks, and the like, which would be 
compatible with a 50 percent rating.  In that regard, the 30 
percent criteria include mild memory loss, such as forgetting 
names, directions and recentv events, which essentially in is 
keeping with the veteran's memory complaints.  

Additionally, the evidence shows that the veteran is capable 
of abstract thinking and has fairly intact judgment, as 
reflected on the last two examinations.  While he may have 
some disturbances of motivation in terms of pursuing leisure 
time activities, such is not shown to affect his work.  The 
veteran does experience such symptoms as depressed mood, 
anxiety, sleep impairment, and perhaps some mild memory loss; 
however, these manifestations are encompassed in the criteria 
for the current 30 percent rating.  As previously noted, his 
complaints of panic attacks exceed those for the 30 percent 
rating (weekly or less often), but overall his psychiatric 
manifestations more closely approximate the criteria for 30 
percent.   

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107 (b).


ORDER

A rating in excess of 30 percent for anxiety disorder is 
denied.  



		
	JANE E. SHARP 
	Veterans Law Judge 
Board of Veterans' Appeals


 
- 19 -


- 1 -


